Exhibit 10.17

 

 

 

 

NEWMONT

SENIOR EXECUTIVE COMPENSATION PROGRAM

 

(Effective January 1, 2008)

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION  I       DEFINITIONS

   1-2

1.1 “AICP Corporate Performance Bonus”

   1

1.2 “Common Stock”

   1

1.3 “Employee Target AICP Corporate Performance Bonus”

   1

1.4 “Financial Performance Bonus”

   1

1.5 “Performance Period”

   2

1.6 “Performance Stock”

   2

1.7 “Strategic Objectives Bonus”

   2

1.8 “Target Financial Performance Bonus”

   2

1.9 “Terminated Eligible Employee”

   2

SECTION  II     ELIGIBILITY

   2-3

SECTION  III    FINANCIAL PERFORMANCE BONUS

   3-4

3.1 Determination of Financial Performance Bonus—In General

   3

3.2 Separation of Employment and Payment of Financial Performance Bonus

   3

3.3 Form of Payment

   3

3.4 Restrictions on Performance Stock

   3

3.5 Timing of Payment

   4

SECTION  IV   AICP CORPORATE PERFORMANCE BONUS

   4

4.1 Determination of AICP Corporate Performance Bonus—In General

   4

4.2 Separation of Employment and Payment of AICP Corporate Performance Bonus

   4

SECTION  V     STRATEGIC OBJECTIVES BONUS

   4

5.1 Determination of Strategic Objectives Bonus—In General

   4

5.2 Separation of Employment and Payment of Strategic Objectives Bonus

   4

SECTION  VI   CHANGE OF CONTROL

   5

SECTION  VII  GENERAL PROVISIONS

   5-6

 

ii



--------------------------------------------------------------------------------

NEWMONT

SENIOR EXECUTIVE COMPENSATION PROGRAM

(Effective as of January 1, 2008)

PURPOSE

This Senior Executive Compensation Program includes the Financial Performance
Share program, Strategic Objectives Bonus and AICP Corporate Performance Bonus
for the eligible participants. The purpose of the Financial Performance Share
program and the ACIP Corporate Performance Bonus is to provide eligible
Employees of Newmont Mining or a Participating Employer a direct interest in the
success of the operations of Newmont Mining. The purpose of the Strategic
Objectives Bonus is to provide eligible Employees of Newmont Mining or a
Participating Employer additional incentive to meet strategic objectives set by
the Compensation Committee. The eligible Employees of Newmont Mining or a
Participating Employer will be rewarded in accordance with the terms and
conditions described below.

I. DEFINITIONS

The capitalized terms used in this compensation program shall have the same
meaning as the capitalized terms in the Annual Incentive Compensation Program
(“AICP”), unless otherwise defined or stated herein. The terms set forth in this
Section shall have the meaning set forth below.

1.1 “AICP Corporate Performance Bonus” means the bonus payable pursuant to
Section 4.1 (or portion thereof as provided in Section 4.2).

1.2 “Common Stock” means the $1.60 par value common stock of Newmont Mining
Corporation.

1.3 “Employee Target AICP Corporate Performance Bonus” means the target bonus
for eligible Employees as set forth in Appendix B.

1.4 “Financial Performance Bonus” means the bonus payable to an eligible
Employee in the form of Performance Stock under this compensation program with
respect to a Performance Period (or portion thereof as provided in Section 3.2),
which shall be determined by multiplying the eligible Employee’s Target
Financial Performance Bonus times the Aggregate Payout Percentage calculated in
accordance with the Annual Incentive Compensation Program. In 2008 the Financial
Performance Bonus will be calculated using only 2008 AICP results. In 2009,
Financial Performance Bonus will be calculated using 40% weighting of 2008 AICP
results and 60% weighting of 2009 AICP results. In 2010, the three-year weighted
Financial Performance Bonus calculation will go into effect, and will remain
going forward. The three-year weighted Financial Performance Bonus calculation
is comprised of 20% weighting for the first year (two years ago) of AICP bonus,
30% weighting for the second year (one year ago) of AICP bonus, and 50%
weighting for the third year (the current year) of AICP bonus. The Performance
Stock awarded as a



--------------------------------------------------------------------------------

Financial Performance Bonus shall have terms and conditions, and shall be
subject to such restrictions as defined by the Compensation Committee.

1.5 “Performance Period” means the calendar year over which the Compensation
Committee will calculate and determine the Financial Performance Bonus, AICP
Corporate Performance Bonus and Strategic Objectives Bonus.

1.6 “Performance Stock” means the right to receive from Newmont Mining the
number of shares of $1.60 par value common stock of Newmont Mining Corporation,
subject to the contingencies, terms and conditions of this compensation program.
Eligible Employees who are participants in this program shall not have any
rights as a shareholder of Newmont Mining with respect to the Performance Stock,
including but not limited to the right to vote such Performance Stock or to
receive dividends with respect to such Performance Stock, until such shares of
Performance Stock have actually been issued to the eligible Employee and
transferred on the books and records of Newmont Mining.

1.7 “Strategic Objectives Bonus” means the cash bonus payable to an eligible
Employee based on the individual contribution of such eligible Employee to
achievement of the Corporation’s strategic objectives during the Performance
Period, as set forth in section 5.1, (or portion thereof as provided in
Section 5.2).

1.8 “Target Financial Performance Bonus” means the number of shares equivalent
to the percentage of base salary set by the Compensation Committee which is set
forth in Appendix A, using the average closing price of Newmont Mining
Corporation common stock for the month of December of the calendar year prior to
the year in which the Financial Performance Bonus shall be measured.

1.9 “Terminated Eligible Employee” for purposes of the Financial Performance
Bonus means executive grade level Employee of Newmont Mining and/or a
Participating Employer who directly reported to the Chief Executive Officer of
Newmont Mining Corporation and the Chief Executive Officer of Newmont Mining
Corporation during the relevant Performance Period who terminates employment
with Newmont Mining and/or a Participating Employer during the relevant
Performance Period on account of death, retirement, or Disability. “Terminated
Eligible Employee” for purposes of the AICP Corporate Performance Bonus and the
Strategic Objectives Bonus shall have the same meaning as in the AICP.

II. ELIGIBILITY

All executive grade level Employees of Newmont Mining and/or a Participating
Employer who directly report to the Chief Executive Officer of Newmont Mining
Corporation and the Chief Executive Officer of Newmont Mining Corporation, are
eligible to receive a Financial Performance Bonus, AICP Corporate Performance
Bonus and Strategic Objectives Bonus under this program, provided (i) they are
on the payroll of Newmont Mining and/or a Participating Employer as of the last
day of the relevant Performance Period, and at the time the award is granted, or
(ii) they are a Terminated Eligible Employee with respect to such Performance
Period. Eligible Employees who are

 

2



--------------------------------------------------------------------------------

on short-term disability under the Short-Term Disability Plan of Newmont, or a
successor plan, or not working because of a work-related injury as of the last
day of the Performance Period, but are still on the payroll of Newmont Mining
and/or a Participating Employer shall be eligible to receive a Financial
Performance Bonus, AICP Corporate Performance Bonus and Strategic Objectives
Bonus. Notwithstanding the foregoing provisions of this Section II, the
Compensation Committee may, prior to the end of any Performance Period, exclude
from or include in eligibility for participation under this program with respect
to such Performance Period any executive grade level Employees of Newmont Mining
and/or a Participating Employer. If an Employee of Newmont or a Participating
Employer is eligible to participate in this program, such Employee is not
eligible to participate in the Annual Incentive Compensation Program or the
Employee Performance Incentive Compensation Program.

III. FINANCIAL PERFORMANCE BONUS

3.1 Determination of Financial Performance Bonus—In General. The Financial
Performance Bonus shall be calculated as soon as reasonably practicable after
the Compensation Committee determines the Aggregate Payout Percentage. Following
such determination, payment of the Financial Performance Bonus shall be made to
eligible Employees as soon as reasonably practicable, in accordance with
Section 3.3 below.

3.2 Separation of Employment and Payment of Financial Performance Bonus.

(a) In the event an eligible Employee separates employment from Newmont Mining
or a Participating Employer as a result severance under the Severance Plan of
Newmont (or any successor plan), prior to payment of the Financial Performance
Bonus, such eligible Employee is not entitled to payment of the Financial
Performance Bonus in any amount.

(b) In the event an eligible Employee separates employment from Newmont Mining
or a Participating Employer as a result of death, Disability or retirement as
defined in the Pension Plan of Newmont (or any successor plan), regardless of
the Employee’s participation in the Pension Plan of Newmont (or any successor
plan), prior to payment of the Financial Performance Bonus, such eligible
Employee is a Terminated Eligible Employee and shall receive a Financial
Performance Bonus at target level, pro-rated for the time of employment during
the Performance Period.

3.3 Form of Payment. The amount of Financial Performance Bonus payable under
this compensation program shall be paid in Performance Stock (payable in whole
shares only rounded up to the nearest share). The Performance Stock shall be
subject to the restrictions set forth in Section 3.4 below.

3.4 Restrictions on Performance Stock.

(a) Newmont Mining shall issue Performance Stock to eligible Employees for
one-third of the Financial Performance Bonus without any restrictions as soon as
practicable following the end of the Performance Period. Newmont Mining shall
issue Performance Stock for the remainder of the Financial Performance Bonus and
such stock

 

3



--------------------------------------------------------------------------------

shall be restricted and have a two-year vesting period, with one-half of the
Performance Stock vesting each year on the anniversary of the date of grant.

(b) Shares of Performance Stock issued hereunder as a part of a Financial
Performance Bonus shall not be subject to transfer by the eligible Employee
until such Performance Stock vests in accordance with Section 3.4(a), at which
time such Performance Stock may be freely transferred by the eligible Employee
subject to all applicable laws, regulations and Newmont Mining policies.

3.5 Timing of Payment. Payment under this program will be made no later than the
15th day of the third month following the calendar year in which an Employee’s
right to payment is no longer subject to a substantial risk of forfeiture.

IV. AICP CORPORATE PERFORMANCE BONUS

4.1 Determination of AICP Corporate Performance Bonus—In General. The AICP
Corporate Performance Bonus shall be determined and paid in conformance with the
determination and payment of the Corporate Performance Bonus in the AICP,
utilizing the Employee Target AICP Corporate Performance Bonus attached in
Appendix B, rather than the Target Performance Level attached to the AICP.

4.2 Separation of Employment and Payment of AICP Corporate Performance Bonus. In
the event an eligible Employee separates employment from Newmont Mining or a
Participating Employer and is a Terminated Eligible Employee, the AICP Corporate
Performance Bonus shall be paid in accordance with the Terminated Eligible
Employee provisions of the AICP.

V. STRATEGIC OBJECTIVES BONUS

5.1 Determination of Strategic Objectives Bonus—In General. At the end of each
Performance Period, the Compensation Committee will evaluate each eligible
Employee’s performance against relevant strategic objectives and award a
Strategic Objectives Bonus, up to the maximum amounts listed in Appendix C. The
Compensation Committee will seek the input of the Chief Executive Officer on the
Strategic Objectives Bonuses to be awarded to other eligible Employees.
Following such determination, payment of the Strategic Objectives Bonus shall be
made to eligible Employees as soon as reasonably practicable.

5.2 Separation of Employment and Payment of Strategic Objectives Bonus. In the
event an eligible Employee separates employment from Newmont Mining or a
Participating Employer and is a Terminated Eligible Employee, the Strategic
Objectives Bonus shall be paid at 50% of the maximum level shown on Appendix C,
pro-rated for the time of employment during the Performance Period.

 

4



--------------------------------------------------------------------------------

VI. CHANGE OF CONTROL

6.1 In General. In the event of a Change of Control (as defined in the AICP),
each eligible Employee (including Terminated Eligible Employees who terminate
employment during the Performance Period in which the Change of Control occurs)
shall become entitled to the payment of an AICP Corporate Performance Bonus, in
accordance with the provisions of the AICP and 50% of the maximum Strategic
Objectives Bonus, pro-rated for partial service during any Performance Period.

VII. GENERAL PROVISIONS

7.1 Reimbursement. The Compensation Committee, to the full extent permitted by
governing law, shall have the discretion to require reimbursement of any portion
of a Financial Performance Bonus and AICP Corporate Performance Bonus previously
paid to an eligible Employee pursuant to the terms of this compensation program
if: a) the amount of such Financial Performance Bonus or AICP Corporate
Performance Bonus was calculated based upon the achievement of certain financial
results that were subsequently the subject of a restatement, and b) the amount
of such Financial Performance Bonus or AICP Corporate Performance Bonus that
would have been awarded to the eligible Employee had the financial results been
reported as in the restatement would have been lower than the Financial
Performance Bonus or AICP Corporate Performance Bonus actually awarded.

7.2 Section 83(b) Election. The Compensation Committee may, in its sole
discretion, require the eligible Employee to agree not to make an election
pursuant to Section 83(b) of the Code as a condition for the receipt of common
stock hereunder.

7.3 Withholding Taxes. All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont Mining or a Participating Employer may
determine is required to be withheld pursuant to any applicable federal, state
or local law or regulation. The Compensation Committee may, in its sole
discretion, permit eligible Employees to satisfy the minimum withholding
applicable to the portion of the bonus payable in shares of Performance Stock by
causing Newmont Mining to withhold the appropriate number of shares of
Performance Stock from the bonus otherwise payable and to make the requisite
withholding payments on behalf of the eligible Employee.

7.4 Issuance of Stock. Shares of Performance Stock issued under this
compensation program may be issued pursuant to the provisions of any stock plan
of Newmont Mining or as otherwise determined in the sole discretion of the
Compensation Committee.

7.5 General Operation and Amendment. Notwithstanding anything contained in this
compensation program to the contrary, this compensation program shall be
administered and operated in accordance with any applicable laws and regulations
including but not limited to laws affecting the timing of payment of any bonus
under this compensation program. The Compensation Committee or its delegate
reserves the right to amend this compensation program at any time in order for
this compensation program to comply with such laws or regulations.

 

5



--------------------------------------------------------------------------------

7.6 Right of Offset. To the extent permitted by applicable law, Newmont Mining
or a Participating Employer may, in its sole discretion, apply any bonus
payments otherwise due and payable under this compensation program against debts
of an eligible Employee to Newmont Mining or an Affiliated Entity. By accepting
payments under this compensation program, all eligible Employees shall consent
to the reduction of any compensation paid to the eligible Employee by Newmont
Mining or an Affiliated Entity to the extent the eligible Employee receives an
overpayment from this compensation program.

7.7 Termination. The Board may at any time amend, modify, suspend or terminate
this compensation program; provided, however, that the Compensation Committee
may, consistent with its administrative powers, waive or adjust provisions of
this compensation program as it determines necessary from time to time.

7.8 Severability. If any section, subsection or specific provision is found to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this compensation program, and this
compensation program shall be construed and enforced as if such illegal and
invalid provision had never been set forth in this compensation program.

7.9 No Right to Employment. The establishment of this compensation program shall
not be deemed to confer upon any eligible Employee any legal right to be
employed by, or to be retained in the employ of, Newmont Mining, a Participating
Employer or any Affiliated Entity, or to give any eligible Employee any right to
receive any payment whatsoever, except as provided under this compensation
program. All eligible Employees shall remain subject to discharge from
employment to the same extent as if this compensation program had never been
adopted.

7.10 Transferability. Any bonus payable hereunder is personal to the eligible
Employee and may not be sold, exchanged, transferred, pledged, assigned or
otherwise disposed of except by will or by the laws of descent and distribution.

7.11 Successors. This compensation program shall be binding upon and inure to
the benefit of Newmont Mining and eligible Employees and their respective heirs,
representatives and successors.

7.12 Governing Law. This compensation program and all agreements hereunder shall
be construed in accordance with and governed by the laws of the State of
Colorado, unless superseded by federal law.

7.13 Fair Market Value. All stock granted pursuant to this document shall be
granted at fair market value.

 

6



--------------------------------------------------------------------------------

APPENDIX A

Target Financial Performance Bonus

 

Grade

 

Percentage of Base Salary

E-1

  135%

E-2

  —  

E-3

  110%

E-4

  67.5%

APPENDIX B

Employee Target AICP Corporate Performance Bonus

 

Grade

 

Percentage of Base Salary

E-1

  62.5%

E-2

  —  

E-3

  37.5%

E-4

  25%

APPENDIX C

Maximum Strategic Objectives Bonuses

 

Pay Grade

 

Maximum Strategic

Objectives Bonus

as a Percentage of

Base Salary

E-1

  125%

E-2

  —  

E-3

  75%

E-4

  50%